DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitation “by means of which” in claim 5, line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-20200554U1 (IDS) (hereafter DE ‘554) in view of Schutz et al. (US 2016/0228968A1) (hereafter Schutz).
With respect to claim 1, DE ‘554 teaches soldering nozzle (6) for the simultaneous selective wave soldering of at least two spaced apart rows of solder joints in a soldering installation, comprising a main body (body of nozzle 6) which has a base portion (figure 2, lower portion of 6) that can be arranged on a nozzle plate and which has a wave portion that forms the solder wave during operation and has a peripheral wall (14) having a free upper side (13), and comprising at least one separating strip (30) which can be inserted into the wave portion and wetted with solder, the at least one separating strip being frameless (figure 5) and being made at least in portions from ferromagnetic material (iron) (paragraphs 14 and 33), the separating strip having free narrow sides and an underside, the narrow sides and/or the underside coming to rest against contact portions when the separating strip is inserted into the wave portion, and the contact portions being designed as receiving grooves which receive the narrow sides and/or the underside of the separating strip (figures 5, 7, and 9), the receiving grooves are formed by insert parts inserted into the main body (figures 5, 7, and 9), and in that holding means (40) which are intended for holding the separating strip (machine translation).
With respect to claim 1, DE ‘554 does not teach that holding means which are intended for holding the separating strip and are in the form of holding magnets are provided in or on the main body. However, Schutz teaches using holding magnets in a similar nozzle arrangement (figures; and paragraphs 28-31, 50, and 59).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the magnets of Schutz in the nozzle of DE ‘554 in order to hold the separating strips with the desired magnetic force.
With respect to claim 4, Schultz teaches that magnet recesses are provided on the side of the bottom (broadest reasonable interpretation) of the wave portion that faces away from the 
With respect to claim 7, DE ‘554 teaches a nozzle plate and comprising at least one soldering nozzle according to claim 1 (figures). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(f), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/            Primary Examiner, Art Unit 1735